Exhibit 21 - Subsidiaries of the Registrant. The following corporations and limited liabilities are direct or indirect subsidiaries of the registrant. None does business other than under its own name. Name State or other jurisdiction of incorporation or organization CPS Leasing, Inc. DE CPS Marketing, Inc. CA CPS Receivables LLC CA CPS Receivables Two LLC DE TFC Enterprises LLC DE CPS Receivables Three LLC DE CPS Residual Corp. DE Page Funding LLC DE Page Three Funding LLC DE Page Four Funding LLC DE Page Five Funding LLC DE Canyon Receivables LLC DE Folio Funding LLC DE Folio Funding II LLC DE CALT SPELLC DE Mercury Finance Corporation of Alabama AL Mercury Finance Company of Colorado DE Gulfco Investment, Inc. LA Gulfco Finance Company LA Midland Finance Co. IL Mercury Finance Company LLC DE
